DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 6, 8-10, 12, 14, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jewess (US2008/0127627 A1) in view of Ota (US2020/0306674 A1).

Regarding to Claim 1, Jewess teaches a lubrication system for an attritable engine, the lubrication system comprising:
a bearing chamber (Fig. 3, Part 18 is the bearing, since Part 18 is located inside of Part 38, Part 38 area can be considered as a chamber under the broadest reasonable interpretation);

a fluid filtering outlet located downstream of the fluid filtering inlet and configured to deliver the fluid to the bearing chamber (Fig. 3, Part 102, the portion closed to Part 18); and
a metering port, configured to meter the fluid and located downstream of the lattice and upstream of the fluid filtering outlet (Fig. 3, Part 102, in the end of Part 102 which is closed to Part 18.  In claimed invention, Fig. 4A shows the metering port as a smaller opening, and in reference, since Part 102 has the similar feature which shows an opening with smaller diameter, the examiner considered the teaching of the reference can reflect the limitation under the broadest reasonable interpretation).

Jewess fails to explicitly disclose, but Ota teaches a system comprising:
a lattice, integral and conformal with the attritable engine, configured to filter the fluid, and located between the fluid filtering inlet and the fluid filtering outlet, wherein the lattice is formed of a repeated pattern of multiple spar assemblies formed adjacent one another and wherein each of multiple spar assemblies comprises a plurality of spars that are sized and oriented to filter particulates in the fluid [Jewess teaches a filter with lattice shape at least in some portion (Fig. 3, Part 104, Paragraph 25 teaches the operation) which is located between the inlet and the outlet of Part 102.  Jewess shows some lattice structure but is silent about the detail (Fig. 3).  Ota teaches a filter with a lattice (Ota, Figs. 6A to 6C, Part 10 is the filter, and Part 20 is the lattice which can be considered as a part of Part 10 under the broadest reasonable interpretation).  Ota further teaches the lattice area form a pattern of multiple spar 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewess to incorporate the teachings of Ota to design a filter with a lattice and further design the lattice in certain way in order to support the filter to filter solids in a fuel (Ota, Paragraph 1, Paragraph 7).

Regarding to Claim 3, Jewess in view of Ota teaches the modified system, wherein each spar assembly includes a certain numbers of spars (Jewess, Fig. 3, Part 104 and applying the teaching of Ota).

Regarding to the limitations “six spars” in Claim 3, after reviewing the specification the examiner considered the limitation is mere an embodiment without any specific purpose.  one with ordinary skill in the art would be able to understand and design the spar assemblies with certain number of spar in order to support the filter to filter solids in a fuel (Ota, Paragraph 1, Paragraph 7).

Regarding to Claim 5, Jewess in view of Ota teaches the modified system, wherein the spars have a diameter in certain range, inclusive (Jewess, Fig. 3, Part 104 and applying the teaching of Ota).

Regarding to Claim 6, Jewess in view of Ota teaches the modified system, wherein the spars have a length in certain range, inclusive (Jewess, Fig. 3, Part 104 and applying the teaching of Ota).

Regarding to the limitations “diameter length range” in Claim 5 and “length range” in Claim 6, after reviewing the specification the examiner considered the limitation is mere an embodiment without any specific purpose.  Therefore, the examiner considered all the limitations are design choices of Change in Size (MPEP 2144.04(IV)(A)), and one with ordinary skill in the art would not consider the limitation is patentable.  Since Ota shows a spar assembly of a lattice to support the filter to filter solids in a fuel (Ota, Paragraph 1, Paragraph 7), one with ordinary skill in the art would be able to understand and design the spar assemblies with diameter in certain range and length in certain range in order to support the filter to filter solids in a fuel (Ota, Paragraph 1, Paragraph 7).

Regarding to Claim 8, Jewess in view of Ota teaches the modified system, wherein the fluid is fuel for a gas turbine engine (Application, Paragraph 18 indicate the fuel is a lubricating fuel.  Jewess, Abstract teach the reference related to a lubrication system of a gas turbine engine, and Part 102 is for the lubrication system, paragraph 21).

Regarding to Claim 9, Jewess fails to explicitly disclose, but Ota teaches a system, wherein the lattice is built in a layer by layer process using additive manufacturing techniques [Ota teaches the lattice and the filter is formed by an additive manufacturing process and the structure is formed layer by layer (Ota, Paragraphs 30-39 teaches the process of the manufacturing process) to allow the parts to be continuous to each other to prevent deformation of the filter (Ota, Paragraph 41).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewess to incorporate the teachings of Ota to manufacture the lattice portion in certain process in order to allow the parts to be continuous to each other to prevent deformation of the filter (Ota, Paragraph 41).

Regarding to Claim 10, Jewess teaches a method of manufacturing an attritable engine lubrication system, the method comprising:

manufacturing a metering port, configured to meter the fluid and located downstream of the lattice and upstream of the fluid filtering outlet (Fig. 3, Part 102, in the end of Part 102 which is closed to Part 18.  In claimed invention, Fig. 4A shows the metering port as a smaller opening, and in reference, since Part 102 has the similar feature which shows an opening with smaller diameter, the examiner considered the teaching of the reference can reflect the limitation under the broadest reasonable interpretation).

Jewess fails to explicitly disclose, but Ota teaches a method comprising:
manufacturing a lattice, integral and conformal with the attritable engine, configured to filter the fluid, and located between the fluid filtering inlet and the fluid filtering outlet, wherein the lattice is formed of a repeated pattern of multiple spar assemblies formed adjacent one another and wherein each of multiple spar assemblies comprises a plurality of spars that are sized and oriented to filter particulates in the fluid [Jewess teaches a filter with lattice shape at least in some portion (Fig. 3, Part 104, Paragraph 25 teaches the operation) which is located between the inlet and the outlet of Part 102.  Jewess shows some lattice structure but is silent about the detail (Fig. 3).  Ota teaches a filter with a lattice (Ota, Figs. 6A to 6C, Part 10 is the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewess to incorporate the teachings of Ota to design a filter with a lattice and further design the lattice in certain way in order to support the filter to filter solids in a fuel (Ota, Paragraph 1, Paragraph 7).

Regarding to Claim 12, Jewess in view of Ota teaches the modified method, wherein each spar assembly includes a certain numbers of spars (Jewess, Fig. 3, Part 104 and applying the teaching of Ota).

six spars” in Claim 12, after reviewing the specification the examiner considered the limitation is mere an embodiment without any specific purpose.  Therefore, the examiner considered all the limitations are design choices of Change in Shape (MPEP 2144.04(IV)(B)), and one with ordinary skill in the art would not consider the limitation is patentable.  Since Ota shows a spar assembly of a lattice to support the filter to filter solids in a fuel (Ota, Paragraph 1, Paragraph 7), one with ordinary skill in the art would be able to understand and design the spar assemblies with certain number of spar in order to support the filter to filter solids in a fuel (Ota, Paragraph 1, Paragraph 7).

Regarding to Claim 14, Jewess in view of Ota teaches the modified method, wherein the spars have a diameter in certain range, inclusive (Jewess, Fig. 3, Part 104 and applying the teaching of Ota).

Regarding to Claim 15, Jewess in view of Ota teaches the modified method, wherein the spars have a length in certain range, inclusive (Jewess, Fig. 3, Part 104 and applying the teaching of Ota).

Regarding to the limitations “diameter length range” in Claim 14 and “length range” in Claim 15, after reviewing the specification the examiner considered the limitation is mere an embodiment without any specific purpose.  Therefore, the examiner considered all the limitations are design choices of Change in Size (MPEP 2144.04(IV)(A)), and one with ordinary skill in the art would not consider the limitation is patentable.  Since Ota shows a spar assembly one with ordinary skill in the art would be able to understand and design the spar assemblies with diameter in certain range and length in certain range in order to support the filter to filter solids in a fuel (Ota, Paragraph 1, Paragraph 7).

Regarding to Claim 17, Jewess in view of Ota teaches the modified method, wherein the fluid is fuel for a gas turbine engine (Application, Paragraph 18 indicate the fuel is a lubricating fuel.  Jewess, Abstract teach the reference related to a lubrication system of a gas turbine engine, and Part 102 is for the lubrication system, paragraph 21).

Regarding to Claim 18, Jewess fails to explicitly disclose, but Ota teaches a method, wherein manufacturing the fuel lattice is performed using additive manufacturing techniques [Ota teaches the lattice and the filter is formed by an additive manufacturing process and the structure is formed layer by layer (Ota, Paragraphs 30-39 teaches the process of the manufacturing process) to allow the parts to be continuous to each other to prevent deformation of the filter (Ota, Paragraph 41).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewess to incorporate the teachings of Ota to manufacture the lattice portion in certain process in order to allow the parts to be continuous to each other to prevent deformation of the filter (Ota, Paragraph 41).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jewess (US2008/0127627 A1) and Ota (US2020/0306674 A1) as applied to Claim 3 above, and further in view of Yarbough (US2017/0002791 A1).

Regarding to Claim 4, Jewess and Ota fail to explicitly disclose, but Yarbough teaches a system, wherein each of the multiple spar assemblies has a certain shape [Ota teaches the lattice can have any other desired shape (Ota, Paragraph 46).  Yarbough teaches a lattice structure with spar assemblies (Yarbough, Fig. 3, Part 46), and further teaches the spar assembly has certain shape (Yarbough, Paragraph 44) to increase stiffness and strength of the structure (Yarbrough, Paragraph 4, Paragraph 36).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewess and Ota to incorporate the teachings of Yarbrough to design the spar assemblies in certain shape in order to increase stiffness and strength of the structure (Yarbrough, Paragraph 4, Paragraph 36).

Regarding to the limitation “a square bipyramid shape” in Claim 4, after reviewing the specification the examiner considered the limitation is mere an embodiment without any specific purpose.  Therefore, the examiner considered all the limitations are design choices of Change in Shape (MPEP 2144.04(IV)(B)), and one with ordinary skill in the art would not consider the limitation is patentable.  Since Ota teaches the lattice with spar assemblies to support the filter to filter solids in a fuel (Ota, Paragraph 1, Paragraph 7) and also taught the one with ordinary skill in the art would be able to understand and design the spar assemblies with certain shape in order to increase stiffness and strength of the structure (Yarbrough, Paragraph 4, Paragraph 36).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jewess (US2008/0127627 A1) and Ota (US2020/0306674 A1) as applied to Claim 12 above, and further in view of Yarbough (US2017/0002791 A1).

Regarding to Claim 13, Jewess and Ota fail to explicitly disclose, but Yarbough teaches a method, wherein each of the multiple spar assemblies has a certain shape [Ota teaches the lattice can have any other desired shape (Ota, Paragraph 46).  Yarbough teaches a lattice structure with spar assemblies (Yarbough, Fig. 3, Part 46), and further teaches the spar assembly has certain shape (Yarbough, Paragraph 44) to increase stiffness and strength of the structure (Yarbrough, Paragraph 4, Paragraph 36).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewess and Ota to incorporate the teachings of Yarbrough to design the spar assemblies in certain shape in order to increase stiffness and strength of the structure (Yarbrough, Paragraph 4, Paragraph 36).

one with ordinary skill in the art would be able to understand and design the spar assemblies with certain shape in order to increase stiffness and strength of the structure (Yarbrough, Paragraph 4, Paragraph 36).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jewess (US2008/0127627 A1) and Ota (US2020/0306674 A1) as applied to Claim 1 above, and further in view of Ardes (US2015/0337695 A1).

Regarding to Claim 7, Jewess and Ota fail to explicitly disclose, but Ardes teaches a system, wherein the fluid filtering inlet, the fluid filtering outlet, the metering port, and the lattice are formed from a member of the group selected from aluminum, titanium, copper, cobalt, iron, nickel, nickel alloys, stainless steel, and combinations thereof [Ardes teaches a filter system is made by aluminum to achieve durability requirement (Ardes, Paragraph 104).]

.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jewess (US2008/0127627 A1) and Ota (US2020/0306674 A1) as applied to Claim 10 above, and further in view of Ardes (US2015/0337695 A1).

Regarding to Claim 7, Jewess and Ota fail to explicitly disclose, but Ardes teaches a method, wherein the fluid filtering inlet, the fluid filtering outlet, the metering port, and the lattice are formed from a member of the group selected from aluminum, titanium, copper, cobalt, iron, nickel, nickel alloys, stainless steel, and combinations thereof [Ardes teaches a filter system is made by aluminum to achieve durability requirement (Ardes, Paragraph 104).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jewess and Ota to incorporate the teachings of Ardes to make the filter system with aluminum in order to achieve durability requirement (Ardes, Paragraph 104).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747